Whitfield, C.
Under our statutes and decisions, the deed of Eebeeca Dunn, dowress, executed on the 28th day of November, 1865, was effective to convey just the title she had, no more, and no less. It is utterly immaterial what she attempted to convey, or that the deed purported to convey the whole fee simple. Her grantee stood exactly in her shoes as to this complainant, and this complainant never had a right of action until the death of Eebeeca- Dunn in 1893. This has -long been the established law of this state on the state of facts in this record. The complainant was not barred by the ten-year statute of limitations. See Lyebrook v. Hall, 73 Miss. 509, 19 South. 348; Harvey v. Briggs, 68 Miss. 60, 8 South. 274, 10 L. R. A. 62; Griffin v. Sheffield, 38 Miss. 359, 77 Am. Dec. 646. The distinction ingeniously sought to be drawn between these cases and the case at bar is not maintainable.
*519Per Curiam.
The above opinion is adopted as the opinion of the court, and, for the reasons therein stated, the decree is reversed, and the cause remanded.